UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-1836


JOSEPH C. SUN,

                  Creditor - Appellant,

          v.

ERIC JONATHAN ERICKSON,

                  Debtor – Appellee,

KEVIN CAMPBELL,

                  Trustee - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Richard Mark Gergel, District
Judge. (2:12-cv-03582-RMG)


Submitted:   December 19, 2013              Decided:   December 23, 2013


Before SHEDD, DAVIS, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph C. Sun, Appellant Pro Se.    Eric Jonathan Erickson, SEA
ISLAND CRIMINAL LAW, Beaufort, South Carolina; Kevin Campbell,
CAMPBELL LAW FIRM, Mount Pleasant, South Carolina, Appellees Pro
Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Joseph C. Sun appeals from the district court’s order

accepting     the    recommendation     of   the     magistrate      judge    and

affirming the bankruptcy court’s orders denying Sun’s motion to

reopen Eric Erickson’s bankruptcy case, striking Sun’s attempt

to initiate an adversary proceeding, and denying his motion to

reconsider those orders.        We have reviewed the record and find

no abuse of discretion by the bankruptcy court.               Accordingly, we

affirm for the reasons stated by the lower courts.                         Sun v.

Erickson,   No.     2:12-cv-03582-RMG      (D.S.C.   June    17,    2013).      We

dispense    with     oral   argument    because      the    facts    and     legal

contentions    are   adequately   presented     in    the   materials      before

this court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                       2